Citation Nr: 1760562	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.   14-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 1988 for service connection for coronary artery disease (CAD) and ischemic heart disease (IHD).

2.  Entitlement to separate disability evaluations for coronary artery disease (CAD) and ischemic heart disease (IHD). 

3.  Entitlement to an increased rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass graft times three.

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1959 to October 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2017, the Veteran and his wife testified before the undersign Veterans Law Judge (VLJ).  A transcript is of record. 

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected CAD currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass graft times three and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was separated from active service on October 31, 1988.  

2.  Service connection has been in effect for CAD also charactarized as IHD since November 1, 1988, one day after his separation from active service.

3.  The Veteran has currently diagnosed coronary artery disease, which is an ischemic heart disease.

4.  Coronary artery disease and ischemic heart disease are both rated under Diagnostic Code (DC) 7005. 


CONCLUSIONS OF LAW

1.  The criteria for effective date earlier than November 1, 1988 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

2.  The criteria for separate disability ratings for coronary artery disease and ischemic heart disease have not been met, as it would violate the rule against pyramiding.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Further, as the issues decided herein are done so based upon the application of the law, no amount of assistance would be helpful in the adjudication of these issues.  

Earlier Effective Date 

In March 2012, on a VA Form 21-4138, the Veteran wrote that his original entitlement to service connection for CAD and IHD should be effective the day after his departure from Vietnam as CAD is documented as manifestation of IHD.  

Review of the records reveals that the Veteran is service-connection for CAD also claimed as IHD which has been in effect since November 1, 1988, one day after his separation from active service. 

The Veteran's coronary artery disease, as a form of ischemic heart disease, is considered a covered herbicide disease subject to the Nehmer rules.  See 38 C.F.R. §§ 3.307, 3.309.  VA issued the liberalizing regulation, which extended the herbicide presumption to include ischemic heart disease (and coronary artery disease) on August 31, 2010.  See 75 Fed. Reg. 53202  (August 31, 2010).  The RO liberally construed the submission of private treatment records containing a diagnosis of coronary artery disease as the Veteran's claim for service connection.  

Thus, the claim of service connection for coronary artery disease on December 1994 and was pending on the effective date of the liberalizing law.  The special Nehmer regulations provide that the effective date of the award should be the later of the date of the prior claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1)-(2).

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Additionally, there is no legal basis for the assignment of an earlier effective date than the date following a Veteran's separation from service under any provision of law pertaining to the assignment of effective dates.  Essentially, service connection can never be awarded effective from a date in which the Veteran is on active duty status as the Veteran requests.  Therefore, the Veteran has already been granted the earliest effective date available for service connection for CAD and IHD under VA regulations and his appeal for an earlier effective date is denied.

Separate Rating Evaluations 

In May 2012, VA form 21-4138 asserted that his CAD to include IHD should be evaluated separately.  

Under VA regulations, CAD is considered a manifestation of IHD.  Therefore, assigning separate evaluations for each would be in violation of VA regulations.       

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25  (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2015).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's CAD to include IHD is currently evaluated under Diagnostic Code 7005, for heart disease.  Both CAD and IHD are rated under same diagnostic criteria.   

The rating criteria under Diagnostic Code 7005 is based on METS testing, cardiac symptoms such as dyspnea, fatigue, angina, dizziness, syncope, hypertrophy, dilation, and ejection fraction.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  Rating both CAD and IHD are based on METS testing and such symptoms would violate the rule against pyramiding.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, in this case CAD and IHD are evaluated under the same testing and symptoms, which overlap each other.  Therefore, to assign separate evaluations for the same symptoms would be a violation of the Rating Schedule, which governs pyramiding.  Therefore, entitlement to separate disability evaluations for CAD and IHD is not warranted.  


ORDER

Entitlement to an effective date earlier than November 1, 1988 for service connection for coronary artery disease (CAD) and ischemic heart disease (IHD) is denied.

Entitlement to separate disability evaluations for coronary artery disease (CAD) and ischemic heart disease (IHD) is denied. 


REMAND
CAD 

In October 2017, the Veteran testified that his symptoms of his CAD had become worse.  The Veteran reported that he recently had a stroke as a result of his CAD.  The Veteran was last afforded a VA examination for his CAD in May 2013 and he reports a worsening of his condition, a new VA examination is warranted.  Because he is competent to report symptoms, a new examination is necessary to address the current severity of the Veteran's CAD.

Also, the Veteran testified that he recently had a stress test done in January 2017 from his private physician at Duke University.  The Veteran asked for the record to remain open for 60 days to submit this evidence.  The Board notes that the Veteran has not submitted any evidence relating to his CAD disability.  Therefore, while on remand the RO should contact the Veteran for any updated treatment records retaining to his heart condition.  Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate in the development of his claim, it may result in adverse action.  See 38 C.F.R. § 3.158 (2016) ("where evidence requested is not furnished within 1 year after the date of request, the claim will be considered abandoned."); see also Wood at 193 (1991).  

TDIU

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  In October 2017, the Veteran testified that his service-connected disabilities and CAD caused him unable to hold a substantial job.  As such, the disposition of TDIU is dependent upon the ultimate disposition of the issue of entitlement to an increased rating for CAD, and shall be deferred pending its resolution and the further development of the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:
 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.

2.  Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist.  For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.  Specifically, obtain a release form for the Veteran's private physician from Duke Medicine.  (The Veteran testified that he had recently had a stress test in January 2017 from his private physician at Duke Medicine) 

3.  Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his coronary artery disease.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, to include exercise stress test should be accomplished and all clinical findings and results of exercise stress test should be reported in detail.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his attorney a supplemental statement of the case regarding the increased rating issue for CAD disability and TDIU, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


